          Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 1 of 15



LINITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CHRISTA McAULIFFE INTERMEDIATE
 SCHOOL PTO,Inc., et al.,


                                  Plaintiffs,              STIPULATED PROTECTIVE
             VS                                            ORDER AND CLAWBACK
                                                           AGREEMENT
 BILL DE BLASIO, in his official capacity as
 Mayor of New York, et ano.,
                                                           r8   cv   rt6s7 (ERXoTw)

                                   Defendants


        Subject to the Court's approval, the palties in the above-captioned litigation (this

"Action") hereby stipulate to the following protective order and the plocedures    set forth herein

for designating and protecting confidential infolmation and for addressing the production of

privileged and/or personally identifiable information and material, as defined herein. This Order

shall be interpreted to provide the maximum protection allowed by Rule 502(d) of the Federal

Rules of Evidence, Rule 26(c) of the Federal Rules of Civil Procedure and any other applicable

law.

CONFIDENTIALITY

        1.        This Stipulation and Order shall apply to and govern all information the

Disclosing Party designates as "CONFIDENTIAL" during discovery in this Action, including

"CONFIDENTIAL" infonnation disclosed in depositions, documents produced in response to

requests for production of documents, answers to interrogatories. responses to requests for

admissions, all otherdiscovery in any form, and all copies thereof and information contained

therein (the "Confidential Material").
          Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 2 of 15



        2.     When used in this Stipulation and Order, the phrase "Disclosing Party" shall ref'er

to the parties to this Action producing Confldential Material or Protected Material (as defined in

paragraph 23 below).

        3.     When used in this Stipulation and Order', the phrase "Receiving Parfy" shall refer

to the parties to this Action receiving Confidential Material or Protected Material fi'om a

Disclosing Party.

       4.      A Disclosing Party may designate as "CONFIDENTIAL" any infbnnation it

believes in good faith constitutes proprietary, governmental. or personal infbrrnation that is used

by it in, or pertaining to, its business or operations, which infblmation is not generally known,

and which that party would norrnally not reveal to third parties or,   if disclosed. would   cause such

thild parties to maintain in confidence.

       5.      Confidential Material subject to this Stipulation and Order rnay be used only for

purposes of this Action and shall not be disclosed by the Receiving Party to anyone other than

those listed in paragraph 7 herein, except by prior written agreement of the Disclosing Party or

by order of the Court. Any person receiving Confidential Material shall use reasonable measures

to store and maintain the Confidential Material so as to prevent unauthorized disclosure.

       6.      Persons to whom Confidential Material is disclosed per paragraph T herein (i)

shall not retain past the completion of this Action any documents marked as

"CONFIDENTIAL," and (ii) shall be informed, prior to being shown materials marked             as


"CONFIDENTIAL," that he/she is being shown such materials solely fbr use in this Action.

       7.      In the absence of written permission from the Disclosing Party or an order of the

Court, material designated as ''CONFIDENTIAL" may be disclosed or made available only to

the following persons:



                                                 1
          Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 3 of 15



                    a.   The named parties and the attorneys working on this Action on belialf      of

                         any party, including attolneys consulting with or advising any party to

                         this Action, in-house attorneys, paralegals, and staff, stenographic and

                         clerical ernployees and contractors working under the direct supervision

                         of such counsel. If a named party is a corporation ol olganization, the

                         directors, officels and senior managers of the corporation or organization;

                    b.   Any expert or consultant who is explessly retained by any attorney

                         desclibed in ParagraphT(a) to assist in this Action, and their employees,

                         with disclosure only to the extent reasonably necessary to perform such

                         work;

                    c. Any deponent or trial witness, if it appears that the witness authored or
                         received a copy of the Confidential Material, was involved in the subject

                         matter described therein, or is employed by the party who produced the

                         Confidential Material, or if the Disclosing Party consents to such

                         disclosure; and

                   d.    The Court, jury, court personnel, court reporters, and other persons

                         connected with the Court.

       8.      The persons described in Paragraphs 7(a)-(c) shall have access to the Confidential

Material only after they have been made aware of the provisions of this Stipulation and Order"

including, without limitation, Paragraph 5. Counsel retaining or representing the persons

described in Paragr'aph 7(b) shall require that such persons manifest their assent to be bound by

the provisions of this Stipulation and Order by signing the annexed "NONDISCLOSURE

AGREEMENT." The persons desclibed in Paragraph 7(c) shall have access to the Confidential



                                                  )
          Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 4 of 15



Material only after counsel retaining. representing, interviewing or deposing those persons has

provided a copy of this Stipulation and Order to such persons for review and those persons sign a

copy of the annexed "NONDISCLOSURE, AGREEMENT." Counsel shall retain copies of the

signed "NONDISCLOSURE AGREEMENT" until the cornpletion of this Action.

        9.     The recipient of any Confldential Material that is provided under this Stipulation

and Ordel shall rnaintain such material under direct control of counsel for that party, who shall

use reasonable efforts to prevent any disclosure thereof except in accordance with the terms               of

tliis Stipulation and Order'. All copies, reproductions, sulnmarizations. extractions,    and

abstractions of the Confidential Material shall be subject to the terms of the Stipulation and

Order and labeled in the salne manner as the designated material on which they are based.

        10.    Disclosing Parties shall designate Confidential Material as fbllows:

                    a.   Other than deposition transcripts and exhibits, the Disclosing Party or that

                         party's counsel shall designate Confldential Material bV (i) stanrping or

                         otherwise clearly marking as "Confidential" the material in a manner that

                         will not interfere with legibility or audibilityl (ii) identifying   the

                         Confidential Material as "Confidential" in the "Designation" data field for

                         all productions; and (iii) providing an,v "Confidential" nraterial in        a


                         separate "Confldential" production volurne. w'hich shall include           full

                         families of' any Confi dential Material.

                    b.   Deposition transcripts and exhibits ma,v be designated as ''Confldential"

                         either on the record during the deposition or in writing within thirty (30)

                         days of receipt of the transcript by any party, which rryill be deen,ed the

                         Disclosing Party. If so designated, the flnal transcript of the designated



                                                   4
            Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 5 of 15



                         testinony and related "Confldential" exhibits shall be bound in       a separate


                         volume and marked "Confidential Infbrrnation Governed by Protective

                         Order" by the reporter.

        I   1.   Any Disclosing Parfy who has designated a document or infbmration        as


"CONFIDENTIAL" may remove such document or information frora the scope of that

protection by notifying all other counsel in writing of its desire to do so.

        12.      In the event a pafiy disagrees at any stage of these proceedings with any

"CONFIDENTIAL" designation, such party shall plovide to the Disclosing Party written notice

of its disagreement with the designation, describing with particularity the Confidential Material

in question and stating the grounds lbl objection. Counsel lbr the Disclosing Party shall respond

to the objection in writing within fourteen (14) days, and shall state with particularity the

grounds for asserting that the Confidential Material is properly designated. If no timely written

response to the objection is made, the challenged designation is deerned void.     If a tirnely written

response to the objection is made, counsel for the parties shall first try to resolve the dispute in

good faith by meeting and conferring. If the dispute cannot be resolved, the party challenging the

designation may request appropriate relief from the Court consistent with the Court's Discovery

Rules following the specified fourteen (14) day period.

        13.      This Stipulation and Order may be modified by the Court for good cause or to

accommodate requirements of adjudication on the merits by trial or otherwise. Belbre filing any

material designated as "CONFIDENTIAL" with the Court, the party wishing to file the rnaterial

shall advise the Court and adversaly counsel in writing so that the Court may determine how to

protect the confidential nature of the material proposed to be frled. The parties shall not submit

sealed or Confidential Material to the Court without prior consultation    witlr chambers, or seal or



                                                   J
             Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 6 of 15



label as "CONFIDENTIAL" portions oldocuments which do not consist of or errbody

Confidential Material. Any documents designated as "CONFIDENTIAL" by any party which are

designated in advance by any other party as proposed trial exhibits, eithel pursuant to applicable

pretrial procedules or otherwise, lnay be offeled into evidence in open court unless the party

which has designated them as "CONFIDENTIAL" obtains an appropriate protective order frorn

the Court.

        14. If Confidential      Material is disclosed to any person other than in the rnanner

authorized by this Stipulation and Older, the person or parfy responsible fbl the unauthorized

disclosure must, within five (5) business days of discovering the disclosure, br'.ing all pertinent

facts lelating to such disclosure to the attention of counsel fbr the Disclosing Party and, without

prejudice to any other rights and remedies of the parties or third parties, make every eflbrt to

prevent lurther disclosure by it or by the person who was the unauthorized recipient of such

material.

        15.     To the extent consistent with applicable law, the disclosure, whether inadvertent

or otherwise, of Confidential Material that should have been designated as such shall not be

deemed to waive a party's claim of confidentiality. Disclosures may be rectified by written

notification provided within   a reasonable   time after disclosure to counsel for all parties receiving

the Confidential Material. The notification must designate the Confidential Material as

"CONFIDENTIAL" in the manner provided by paragraph              10 of this Stipulation and Order. Upon

receipt of this notification, all parties shall thereafter treat all copies of Confldential Material as

confidential and sublect to this Stipulation and Order, including all copies of this material that

was previously produced without the "CONFIDENTIAL" designation.




                                                    6
           Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 7 of 15



        16.     This Stipulation and Older shall rernain in firll force and efl-ect until rnodifled,

superseded, or terminated either by consent of the parties or by order of the Court.

        17.     Nothing herein shall irnpose any additional confidentialiry obligation upon: (a)

infbrrnation that was or is in the public domain; (b) inforrnation that already was in the

possession of the party to which   it was produced in the form in which it was produced; (c)

information known to the Receiving Party through proper means; or (d) infbrmation that

becomes available to a party or was obtained from a source other than the palty asserting

conf-rdentiality and who is or was rightfully in possession of such infbrn-ration on a non-

confidential basis.

        18.     Nothing in this Stipulation and Order shall be deemed to prejudice any party from

discharging its duties under law, or to release and discharge any party frorn its obligations to

cornply with requests that are made for documents.

        19.     Nothing in this Stipulation and Order shall preclude any party fi'om seeking

additional or different relief to protect proprietary, competitive or sensitive business or personal

information.

        20.     This Stipulation and Order shall survive the termination of this Action, including

any and all appeals, and remain in full force and effect unless modified b,v an Order of this Court.

Within sixry (60) days of the termination of this Action, including final appellate action or the

expiration of time to appeal or seek furtherteview, all Confidential Material and all copies

thereof, shall be returned to the Disclosing Parfy or destroyed. At the conclusion of this 60-dav

period, counsel fbr each party shall provide to the other parties a certiflcation stating that, to

counsel's knowledge and belief, the party has either returned or nrade commercially reasonable

efforts to destroy all Confidential Material in accordance with this Order. Notwithstanding the



                                                   7
          Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 8 of 15



fbregoing, as to those materials containing Confidential Material that (a) constitute attorney work

product, (b) were filed with the Court and/or marked as trial exhibits. or (c) constitute deposition

transcripts and exhibits, counsel may retain such materials if such counsel otherwise comply with

the provisions of this Order with respect to such retained material.

        21.       This Stipulation and Order shall not be construed to waive or dirninish any right

to assert a claim of privilege, relevance, over-breadth, proportionality or other grounds for not

producing material requested during discovery, and access to all material (whether designated as

"CONFIDENTIAL" or not) shall be granted only               as   provided by the discovery rules and other

applicable law.

        22.       This Stipulation and Order is without plejudice to the right of any parfy or third

party to seek relief from the Court from any of the provisions contained herein.

PRODUCTION OF PROTECTED MATERIAL

        23.       Any party's production or disclosure in this proceeding of intbrmation or material

that contains personally identifiable information and/or is protected by any privilege or

protection recognized by law (collectively, "Protected Material"), whether inadvertent or

otherwise, shall not constitute or be deemed a waiver of any claim of privilege or protection

applicable to that material or its subject matter in this Action or any other federal or state

proceeding, and shall be govemed by the procedures set forth herein.

Clowbock Denmnd by Disclosing Party

       24.        Any Party that produces Protected Material (a "Disclosing Party''), or any otlrer

party purporting to hold a privilege,   rr-ray   notify in writing the Party receiving Protected Material

(the "Receiving Party") that it has disclosed Protected Material without intending a waiver by the

disclosure and demand that it be l'eturned or destroyed (the "Clawback Demand''). Such denrand




                                                       8
          Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 9 of 15



shall be made within seven (7) business days afier the Disclosing Party discovers that the

Protected Material was produced or disclosed and shall identi$r the Protected Material to be

returned or destroyed (including the Bates nurnber of the document. or if no Bates number

appears on the document, sulficient infbrrnation to    identifi the document or infbnlation) in a

privilege log that describes the basis for the clairn of privilege and/or protection.

Receiving Party to Immediately Cease Inspection, Use ancl/or Disclosure of Protected Muterial

        25.     Upon identi$ing a document or information ploduced by the Disclosing Party

that appears to be Protected Material, the Receiving Party shall imrnediately notify the

Disclosing Party in writing of its receipt of the potentially Protected Material, including the

Bates number of the document, or if no Bates number appears on the document, sutllcient

inforrnation to identi$r the document so that the Disclosing Palty may make a Clawback

Demand, which must be made within seven (7) business days after receiving notice fi'om the

Receiving Party. If the Disclosing Party fails to make a Clawback Demand within five (5)

business days after receiving a notice, as contemplated in paraglaphs 25 and 27 herein. the

rnaterial identified in the Receiving Party's notice shall no longer be deemed Protected Material,

and the Disclosing Party   will have waived its right to claim that the material identif-ied in the

Receiving Party's notice is Protected Material.

       26.     If the Receiving Party identifies   a document or   infblrnation produced by the

Disclosing Party that appears to be Protected Material, or upon receiving a Clawback Demand,

regardless of whether the Receiving Party agrees with the clairn of personally identiliable

information and/or privilege, the Receiving Party shall immediately cease any inspection.       Lrse or'


disclosure of the Protected Material, and of any work product, analyses, memoranda or notes.




                                                   9
          Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 10 of 15



which were generated by the Receiving Party (and/or Receiving Party's consultants, experts

and/or agents) based upon such Protected Material.

        27   .   In the absence of an Order permitting othelwise, after the Receiving Party has

notified the Disclosing Parfy that it appears to have ploduced Protected Material, or afier it

receives a Clawback Demand, the Receiving Party              will not introduce into evidence, disclose to

any person or entify, or use for any purpose in this or any other action the Protected Material.

Receiving Party to Destroy or Return Protected Material & Reloted Moteriol

        28.      The Receiving Party, within five (5) business days of receiving a Clawback

Demand, regardless of whethel the Receiving Party agrees with the clairn of pelsonally

identiflable information andlor privilege shall: (a) destroy the Plotected Material or return it to

the Disclosing Parfy, including any paper or electronic copies, (b)         notif, any third-party to whom

the Receiving Party sent or disclosed such identified Protected Material to return it to the

Disclosing Party or destroy it; and (c) destroy any work product, analysis, memoranda or notes

reflecting the content of such produced Protected Material and/or which were generated by the

Receiving Party (and/or Receiving Party's consultants, experts and/or agents) based upon such

Protected Material.   If any new work product,       analyses, memoranda, or notes is discovered

thereafter', it shall imrnediately be destroyed. The Receiving Party shall provide written assurance

to the Disclosing Party of these actions within five (5) days of receiving a Clawback Dernand.           If
the document or infbrmation subject to the Clawback Dernand contains Protected Material onlv

in part, then the Disclosing Party shall, in   a   timely rnanner, produce redacted versions of the

documents subject to the Clawback Demand.




                                                     - l0-
            Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 11 of 15



Seeking on Order to Produce Protected Moterial

        29.      Notwithstanding the directives of paragraphs 25-28, if a Receiving Parry

disagrees   with a Disclosing Party's clairn that certain documents or infbmration constitute

Protected Material, then, within twenty (20) business days of receiving the Clawback Dernand

(and upon the   fulfillment of any obligation to meet and confer    as may be required   rule or

applicable law), the Receiving Party may move the Court for an Order cornpelling production of

any of the documents or information covered by the Clawback Demand. The motion shall not

assert as a ground for entering such an order the fact ot'circumstances of the production. The

party's motion for an order compelling production shall not disclose or otherwise ref-er to the

content of the Clawback Material beyond the information set fbrth in a privilege log and shall not

disclose that the material was subject to a Clawback Demand. The Receiving Party shall not

assefi that its retuln of the Protected Material has caused   it to suffer prejudice, except that a

Receiving Party may independently argue, consistent with Fed. R. Civ. P. 26(bX3)(A), that "it

has substantial need" for work-product "materials to prepare its case and cannot, without undue

hardship, obtain their substantial equivalent by other means." The Receiving Party is not subject

to the directives set forth in paragraphs25-28 until the Court resolves the Receiving Party's

motion. at which time the Court's decision shall govern the treatment of the disputed documents

and/or infblrnation. The Receiving Parfy is enjoined fi'orn using the disputed Protected Material

in any rnanner (aside fiom the motion as limited in this paragraph) until the motion is resolved.

Rights, Limitntions and Objectiorts Reloted to tltis Stipulation ond Order

        30.     A Party's cor.npliance with the terms of this Stipulation shall not operate as an

adr-nission by that Party that any particular document or information is or is not (a) privileged. (b)

reflective olpersonally identillable infbnnation, or (c) adrnissible in this action.



                                                 -il-
          Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 12 of 15



        31.     Nothing in this Stipulation and Order overrides any attorney's ethical

responsibilities to refiain fl'om examining or disclosing materials that the attorney knows or

reasonably should know to be privileged and to inform the Disclosing Party that such materials

have been produced. Nothing contained herein       will prevent, limit or restrict the parties hereto in

any way from objecting to or asserting an immunity or privilege in any prior or subsequent

litigation with respect to any material produced in this litigation. Nor is anything herein intended

to lirnit a Party's r'ight, if any, to properly redact infonnation that is privileged or otherwise

protected priol to disclosure.

        32.     Nothing contained helein is intended to or shall serve to lirnit   a   Party's right to

conduct a review of documents and related information (including metadata) fbr responsiveness,

privilege, personally identifiable information and/or protected information before disclosure.

        33.     Nothing contained helein is intended to or shall prevent, lirnit or restrict the

Parties hereto in any way fi'om objecting to or asserting an immunity, protection or privilege in

any prior or subsequent litigation with respect to any Protected Material in this litigation.

        34.     This Stipulation may be changed only by further agreement of the Parties in

writing or by Order of the Court and is without prejudice to the right of any Party to seek

modification of this Stipulation and Order by application to the Court on notice to the other

party. Nothing in this Stipulation and Order shall preclude any Parry from seeking judicial reliel,

in good faith and upon notice to the other Party, with regard to any prorrision hereof.

ADDITIONAL PARTIES

       35.      Parties added to this Action shall be subject to this Order


                                                 ***



                                                  -t2-
            Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 13 of 15




STIPULATED TO:

PACIFIC LEGAL FOUNDATION                           OFFICE OF THE
                                                   CORPORATION COUNSEL

By:                                                By
      Joshua P. Thompson Qtro      vl                     arilyn Richter,
      Pacific Legal Foundation                          Thomas B. Roberts
      930 G Street                                      Assistants Corporation Counsel
      Sacramento, CA 95814                              100 Church Street,
      (916) 419-7111                                    New York, New York 10007
                                                        (212) 3s6 0872

Attorneys   for Plaintffi                          Attorneys   for   De.fendants

Dated: Sacramento, CA                              Dated: New York, New        Yort
      May 16,2019                                         May 16,2019




SO ORDBRED:




Hon. EDGARDO RAMOS

Dated                       2019
        New York, New York




                                        -   13 -
            Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 14 of 15




UNITED STATES DISTRICT COURT
SOUTFIERN DISTRICT OF NEW YORK


 CHRISTA McAULIFFE, INTERMEDIATE
 SCHOOL PTO, Inc. et al,                                           AGREEMENT WITH RESPECT TO
                                                                   STIPULATBD PROTECTIVE
                                      Plaintiffs,                  ORDER & CLAWBACK
              VS.                                                  AGREEMENT

 BILL DE BLASIO, in his official capacity as                        18   CV 116s7 (ERXOTW)
 Mayor of New York, et ano.,

                                       Defendants




        I                                                                     state that

        1.          My address is

        2.          My present occupation     or    job description is

        3.          I have received   a copy of the    STIPULATED PROTECTIVE ORDER AND

CLAWBACK AGREEMENT (the "Stipulation") entered in the above-entitled action on



        4.          I have carefully read and understand the provisions of the Stipulation.

        5.          I will comply with all of the provisions of the Stipulation.

        6.          I will hold in confidence, will not disclose to anyone not qualified under   the


Stipr.rlation, and   will   use only for purposes of this action, any Confidential InfoI'mation that is

disclosed to me.

        7.       I will return all Confidential Information that comes into my possession,       and

documents or things that I have prepared lelating thereto, to counsel for the party by whom I am

enlployed or retained, or to counsel fi'om whom I received the Confidential Information" not later
          Case 1:18-cv-11657-ER Document 89 Filed 05/16/19 Page 15 of 15



than when requested by said counsel or upon the completion of the above captioned Action,

whichever occurs first.

        8.      I hereby subrnit to the jurisdiction of this court for the purpose of enforcement of

the Stipulation in this action.




(Signature)




(Printed Name)




(Title or Position)




(Company)




Dated




                                                  )
